 640 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGerson Electric Construction Company and James hereby orders that the complaint be, and it herebyJennings. Case 13-CA-20580 is, dismissed in its entirety.December 10, 1981 DECISIONDECISION AND ORDER STATEMENT OF THE CASEBY CHAIRMAN VAN DE WATER AND WILLIAM A. GERSHUNY, Administrative Law Judge:MEMBERS JENKINS AND HUNTER A hearing was held on July 23-24, 1981, on complaintissued December 19, 1980, alleging a single violation ofOn August 31, 1981, Administrative Law Judge Section 8(a)(1) and (3) of the Act. At issue is whetherWilliam A. Gershuny issued the attached Decision Respondent unlawfully laid off electrician Jennings be-in this proceeding. Thereafter, the General Counsel cause of his efforts to enforce a contract provision con-cerning starting times on the job.filed exceptions and a supporting brief, and Re-ng starting times on the job.p enfiledexc ons andasw ping brief.Upon the entire record, including my observation ofspondent filed an answering brief witness demeanor, I hereby make the following:Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na- FINDINGS OF FACT AND CONCLUSIONS OF LAWtional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel. 1. JURISDICTIONThe Board has considered the record and the at- The complaint alleges, the answer admits, and I findtached Decision in light of the exceptions and that Respondent, an electrical contractor, with annualbriefs and has decided to affirm the rulings, find- shipments of goods interstate in excess of $50,000, is anings,' and conclusions of the Administrative Law employer engaged in commerce within the meaning ofJudge and to adopt his recommended Order. the Act.OtRDER 1c. LABOR ORGANIZATION INVOLVEDORDERThe International Brotherhood of Electrical Workers,Pursuant to Section 10(c) of the National Labor Local 134, AFL-CIO, is a labor organization within theRelations Act, as amended, the National Labor Re- meaning of Section 2(5) of the Act.lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and 1Il. UNFAIR LABOR PRACTICESIn the relevant period of 1980, Respondent was anIn his exceptions, the General Counsel contends that the Administra- electrical contractor with several dozen jobs proceedingtive Law Judge failed to make any findings concerning the testimony of- concurrently in the Chicago area under a labor agree-fered by employee James R. Hicks, which tended to establish that Re-spondent did in fact plan to rid itself of employee James Jennings for rea- ment with IBEW Local 134. That contract contains asons proscribed by the Act, and that the Board should therefore reverse grievance-arbitration procedure, a provision for appoint-the Administrative Law Judge's Decision concluding that Jennings had ment of job stewards by the Local Union business agent,not been unlawfully discharged. We find no merit in the General Coun- a provision absolutely banning any discrimination againstsel's contention. Inasmuch as the Administrative Law Judge based hisfindings upon his "observation of witness demeanor," we conclude that it stewards "for the faithful performance of their duties" tois implicit in his general statement regarding credibility that he has dis- insure compliance with the contract, a provision givingcredited Hicks' testimony, since it conflicts with the facts as described by contractors virtually unfettered rights to lay off employ-Respondent's officials, whose testimony, his Decision makes clear, he has ees or transfer them from job-to-job within the geo-completely credited. Kimball Tire Co.. Inc., 240 NLRB 343, 344, fn. 5(1979). Therefore, in considering the General Counsel's exceptions to cer- graphical jurisdiction of the Local Union, and a provi-tain credibility findings made by the Administrative Law Judge, we have sion giving no seniority protection to workmen such asalso reviewed his implicit resolution with respect to Hicks. It is the those here.Board's established policy not to overrule an administrative law judge's Two of Respondent's jobsites are involved in this case.resolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor- At the Transportation Building on South Dearbornrect. Standard Dry Wall Products Inc., 91 NLRB 544 (1950), enfd. 188 Street, Respondent obtained permission from a LocalF.2d 362 (3d Cir. 1951). We have carefully examined the record and find Union business agent to vary the contract starting timeno basis for reversing his findings. and begin work at 7 a.m. On September 23, 1980, sixIn sec. II, par. 2, of his Decision, the Administrative Law Judge foundrthat Jennings and another employee were transferred from Respondent's electricians, including Jennings, were referred by theTransportation Building jobsite to its Hampton House jobsite on Septem- Local Union to this job. In his I week on the job, Jen-ber 30, 1980. The record reveals that Respondent transferred two em- nings, who was not the steward, complained to anotherployees from the Transportation Building, but only Jennings was assigned business agent about the starting time and had heated dis-to the Hampton House site. The error is hereby corrected.Member Jenkins does not rely on Wright Line. a Division of Wright cussions with Foreman Morton as to the availability ofLine, Inc., 251 NLRB 1083 (1980). That decision concerns identifying the toilets and water, the safe use of the staircase and man-cause of discharge where a genuine lawful and genuine unlawful reason lift, his right to drink coffee on the job, and his right toexist. Where, as here, the asserted unlawful reasons (Jennings' activities) leave the jobsite to put money in parking meters. Onwere not to any degree a motiviating factor in Respondent's decision,only one genuine reason remains-the lawful one. The attempt to apply September 30, Jennings and another employee wereWright Line in such a situation is futile, confusing, and misleading. transferred to the Hampton House job site in South Chi-259 NLRB No. 88640 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGerson Electric Construction Company and James hereby orders that the complaint be, and it herebyJennings. Case 13-CA-20580 is, dismissed in its entirety.December 10, 1981 DECISIONDECISION AND ORDER STATEMENT OF THE CASEBY CHAIRMAN VAN DE WATER AND WILLIAM A. GERSHUNY, Administrative Law Judge:MEMBERS JENKINS AND HUNTER Ahearing washeldon July 23-24, 1981, oncomplaintissued December 19, 1980, alleging a single violation ofOn August 31, 1981, Administrative Law Judge Section 8(a)(l) and (3) of the Act. At issue is whetherWilliam A. Gershuny issued the attached Decision Respondent unlawfully laid off electrician Jennings be-in this proceeding. Thereafter, the General Counsel causeofhiseffortstoenforceacontractprovision con-ceming starting times on the job.filed exceptions and a supporting brief, and Re- U t ei r d i observation ofspondent filed an answering brief.itness demeanor, I hereby make the following:Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na- FINDINGS OF FACT AND CONCLUSIONS OF LAWtional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel. r. JURISDICTIONThe Board has considered the record and the at- The complaint alleges, the answer admits, and I findtached Decision in light of the exceptions and that Respondent, an electrical contractor, with annualbriefs and has decided to affirm the rulings, find- shipments of goods interstate in excess of $50,000, is anings,' and conclusions of the Administrative Law employer engaged incommerce within the meaning ofJudge and to adopt his recommended Order.ORDER 11. LABOR ORGANIZATION INVOLVEDORDERThe International Brotherhood of Electrical Workers,Pursuant to Section 10(c) of the National Labor Local 134, AFL-CIO, is a labor organization within theRelations Act, as amended, the National Labor Re- meaning of Section 2(5) of the Act.lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and 111. UNFAIR LABOR PRACTICESIn the relevant period of 1980, Respondent was an'In his exceptions, the General Counsel contends that the Administra- electrical contractor with Several dozen jobs proceedingtive Law Judge failed to make any findings concerning the testimony of- concurrently in the Chicago area under a labor agree-fered by employee James R. Hicks, which tended to establish that Re- .tn T l \tA Tkat con»^oct ^^lainc ospondent did in fact plan to rid itself of employee James Jennings for rea- mentwithIBEWLocal134.Thatcontract contains asons proscribed by the Act, and that the Board should therefore reverse grievance-arbitration procedure, a provision for appoint-the Administrative Law Judge's Decision concluding that Jennings had ment of job Stewards by the Local Union business agent,not been unlawfully discharged. We find no merit in the General Coun- a provision absolutely banning any discrimination againstsel's contention. Inasmuch as the Administrative Law Judge based his , .,,. ., ,. ..,,. , r r .1. *findings upon his "observation of witness demeanor," we conclude that it stewards "for the faithful performance of their duties tois implicit in his general statement regarding credibility that he has dis- insure compliance With the contract, a provision givingcredited Hicks' testimony, since it conflicts with the facts as described by contractors virtually unfettered rights to lay off employ-Respondent's officials, whose testimony, his Decision makes clear, he has ees or transfer them from job-to-job within the geo-completely credited. Kimball Tire Co.. Inc., 240 NLRB 343, 344, fn. 5 , ..,. .-,. J,(1979). Therefore, in considering the General Counsel's exceptions to cer- graphical jurisdiction of the Local Union, and a provi-tain credibility findings made by the Administrative Law Judge, we have Sion giving no seniority protection to workmen Such asalso reviewed his implicit resolution with respect to Hicks. It is the those here.Board's established policy not to overrule an administrative law judge's Two of Respondent's jobsites are involved in this Case.resolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor- At the Transportation Building on South Dearbornrect. Standard Dry Wall products Inc., 91 NLRB 544 (1950), enfd. 1988 Street, Respondent obtained permission from a LocalF.2d 362 (3d Cir. 1951). We have carefully examined the record and find Union business agent to vary the contract Starting timeno basis for reversing his findings. and begin work at 7 a.m. On September 23, 1980, sixIn sec. Ill, par. 2, of his Decision, the Administrative Law Judge foundthat Jennings and another employee were transferred from Respondent's electricians, including Jennings, were referred by theTransportation Building jobsite to its Hampton House jobsite on Septem-_ Local Union to this job. In his 1 week On the job, Jen-ber 30, 1980. The record reveals that Respondent transferred two em- nings, who was not the Steward, complained to anotherployees from the Transportation Building, but only Jennings was assigned business agent about the starting time and had heated dis-to the Hampton House site. The error is hereby corrected.Member Jenkins does not rely on Wright Line. a Division of Wright cuSSiOns With Foreman Morton as to the availability ofLine, Inc., 251 NLRB 1083 (1980). That decision concerns identifying the toilets and water, the safe use of the staircase and man-cause of discharge where a genuine lawful and genuine unlawful reason lift, his right to drink coffee On the job, and his right toexist. Where, as here, the asserted unlawful reasons (Jennings' activities) leave the jobsite to put money in parking meters. Onwere not to any degree a motiviating factor in Respondent's decision,only one genuine reason remains-the lawful one. The attempt to apply September 30, Jennings and another employee wereWright Line in such a situation is futile, confusing, and misleading. transferred to the Hampton House job site in South Chi-259 NLRB No. 88640 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGerson Electric Construction Company and James hereby orders that the complaint be, and it herebyJennings. Case 13-CA-20580 is, dismissed in its entirety.December 10, 1981 DECISIONDECISION AND ORDER STATEMENT OF THE CASEBY CHAIRMAN VAN DE WATER AND WILLIAM A. GERSHUNY, Administrative Law Judge:MEMBERS JENKINS AND HUNTER Ahearing washeldon July 23-24, 1981, oncomplaintissued December 19, 1980, alleging a single violation ofOn August 31, 1981, Administrative Law Judge Section 8(a)(l) and (3) of the Act. At issue is whetherWilliam A. Gershuny issued the attached Decision Respondent unlawfully laid off electrician Jennings be-in this proceeding. Thereafter, the General Counsel causeofhiseffortstoenforceacontractprovision con-ceming starting times on the job.filed exceptions and a supporting brief, and Re- U t ei r d i observation ofspondent filed an answering brief.itness demeanor, I hereby make the following:Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na- FINDINGS OF FACT AND CONCLUSIONS OF LAWtional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel. r. JURISDICTIONThe Board has considered the record and the at- The complaint alleges, the answer admits, and I findtached Decision in light of the exceptions and that Respondent, an electrical contractor, with annualbriefs and has decided to affirm the rulings, find- shipments of goods interstate in excess of $50,000, is anings,' and conclusions of the Administrative Law employer engaged incommerce within the meaning ofJudge and to adopt his recommended Order.ORDER 11. LABOR ORGANIZATION INVOLVEDORDERThe International Brotherhood of Electrical Workers,Pursuant to Section 10(c) of the National Labor Local 134, AFL-CIO, is a labor organization within theRelations Act, as amended, the National Labor Re- meaning of Section 2(5) of the Act.lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and 111. UNFAIR LABOR PRACTICESIn the relevant period of 1980, Respondent was an'In his exceptions, the General Counsel contends that the Administra- electrical contractor with Several dozen jobs proceedingtive Law Judge failed to make any findings concerning the testimony of- concurrently in the Chicago area under a labor agree-fered by employee James R. Hicks, which tended to establish that Re- .tn T l \tA Tkat con»^oct ^^lainc ospondent did in fact plan to rid itself of employee James Jennings for rea- mentwithIBEWLocal134.Thatcontract contains asons proscribed by the Act, and that the Board should therefore reverse grievance-arbitration procedure, a provision for appoint-the Administrative Law Judge's Decision concluding that Jennings had ment of job Stewards by the Local Union business agent,not been unlawfully discharged. We find no merit in the General Coun- a provision absolutely banning any discrimination againstsel's contention. Inasmuch as the Administrative Law Judge based his , .,,. ., ,. ..,,. , r r .1. *findings upon his "observation of witness demeanor," we conclude that it stewards "for the faithful performance of their duties tois implicit in his general statement regarding credibility that he has dis- insure compliance With the contract, a provision givingcredited Hicks' testimony, since it conflicts with the facts as described by contractors virtually unfettered rights to lay off employ-Respondent's officials, whose testimony, his Decision makes clear, he has ees or transfer them from job-to-job within the geo-completely credited. Kimball Tire Co.. Inc., 240 NLRB 343, 344, fn. 5 , ..,. .-,. J,(1979). Therefore, in considering the General Counsel's exceptions to cer- graphical jurisdiction of the Local Union, and a provi-tain credibility findings made by the Administrative Law Judge, we have Sion giving no seniority protection to workmen Such asalso reviewed his implicit resolution with respect to Hicks. It is the those here.Board's established policy not to overrule an administrative law judge's Two of Respondent's jobsites are involved in this Case.resolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor- At the Transportation Building on South Dearbornrect. Standard Dry Wall products Inc., 91 NLRB 544 (1950), enfd. 1988 Street, Respondent obtained permission from a LocalF.2d 362 (3d Cir. 1951). We have carefully examined the record and find Union business agent to vary the contract Starting timeno basis for reversing his findings. and begin work at 7 a.m. On September 23, 1980, sixIn sec. Ill, par. 2, of his Decision, the Administrative Law Judge foundthat Jennings and another employee were transferred from Respondent's electricians, including Jennings, were referred by theTransportation Building jobsite to its Hampton House jobsite on Septem-_ Local Union to this job. In his 1 week On the job, Jen-ber 30, 1980. The record reveals that Respondent transferred two em- nings, who was not the Steward, complained to anotherployees from the Transportation Building, but only Jennings was assigned business agent about the starting time and had heated dis-to the Hampton House site. The error is hereby corrected.Member Jenkins does not rely on Wright Line. a Division of Wright cuSSiOns With Foreman Morton as to the availability ofLine, Inc., 251 NLRB 1083 (1980). That decision concerns identifying the toilets and water, the safe use of the staircase and man-cause of discharge where a genuine lawful and genuine unlawful reason lift, his right to drink coffee On the job, and his right toexist. Where, as here, the asserted unlawful reasons (Jennings' activities) leave the jobsite to put money in parking meters. Onwere not to any degree a motiviating factor in Respondent's decision,only one genuine reason remains-the lawful one. The attempt to apply September 30, Jennings and another employee wereWright Line in such a situation is futile, confusing, and misleading. transferred to the Hampton House job site in South Chi-259 NLRB No. 88640 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGerson Electric Construction Company and James hereby orders that the complaint be, and it herebyJennings. Case 13-CA-20580 is, dismissed in its entirety.December 10, 1981 DECISIONDECISION AND ORDER STATEMENT OF THE CASEBY CHAIRMAN VAN DE WATER AND WILLIAM A. GERSHUNY, Administrative Law Judge:MEMBERS JENKINS AND HUNTER Ahearing washeldon July 23-24, 1981, oncomplaintissued December 19, 1980, alleging a single violation ofOn August 31, 1981, Administrative Law Judge Section 8(a)(l) and (3) of the Act. At issue is whetherWilliam A. Gershuny issued the attached Decision Respondent unlawfully laid off electrician Jennings be-in this proceeding. Thereafter, the General Counsel causeofhiseffortstoenforceacontractprovision con-ceming starting times on the job.filed exceptions and a supporting brief, and Re- U t ei r d i observation ofspondent filed an answering brief.itness demeanor, I hereby make the following:Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na- FINDINGS OF FACT AND CONCLUSIONS OF LAWtional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel. r. JURISDICTIONThe Board has considered the record and the at- The complaint alleges, the answer admits, and I findtached Decision in light of the exceptions and that Respondent, an electrical contractor, with annualbriefs and has decided to affirm the rulings, find- shipments of goods interstate in excess of $50,000, is anings,' and conclusions of the Administrative Law employer engaged incommerce within the meaning ofJudge and to adopt his recommended Order.ORDER 11. LABOR ORGANIZATION INVOLVEDORDERThe International Brotherhood of Electrical Workers,Pursuant to Section 10(c) of the National Labor Local 134, AFL-CIO, is a labor organization within theRelations Act, as amended, the National Labor Re- meaning of Section 2(5) of the Act.lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and 111. UNFAIR LABOR PRACTICESIn the relevant period of 1980, Respondent was an'In his exceptions, the General Counsel contends that the Administra- electrical contractor with Several dozen jobs proceedingtive Law Judge failed to make any findings concerning the testimony of- concurrently in the Chicago area under a labor agree-fered by employee James R. Hicks, which tended to establish that Re- .tn T l \tA Tkat con»^oct ^^lainc ospondent did in fact plan to rid itself of employee James Jennings for rea- mentwithIBEWLocal134.Thatcontract contains asons proscribed by the Act, and that the Board should therefore reverse grievance-arbitration procedure, a provision for appoint-the Administrative Law Judge's Decision concluding that Jennings had ment of job Stewards by the Local Union business agent,not been unlawfully discharged. We find no merit in the General Coun- a provision absolutely banning any discrimination againstsel's contention. Inasmuch as the Administrative Law Judge based his , .,,. ., ,. ..,,. , r r .1. *findings upon his "observation of witness demeanor," we conclude that it stewards "for the faithful performance of their duties tois implicit in his general statement regarding credibility that he has dis- insure compliance With the contract, a provision givingcredited Hicks' testimony, since it conflicts with the facts as described by contractors virtually unfettered rights to lay off employ-Respondent's officials, whose testimony, his Decision makes clear, he has ees or transfer them from job-to-job within the geo-completely credited. Kimball Tire Co.. Inc., 240 NLRB 343, 344, fn. 5 , ..,. .-,. J,(1979). Therefore, in considering the General Counsel's exceptions to cer- graphical jurisdiction of the Local Union, and a provi-tain credibility findings made by the Administrative Law Judge, we have Sion giving no seniority protection to workmen Such asalso reviewed his implicit resolution with respect to Hicks. It is the those here.Board's established policy not to overrule an administrative law judge's Two of Respondent's jobsites are involved in this Case.resolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor- At the Transportation Building on South Dearbornrect. Standard Dry Wall products Inc., 91 NLRB 544 (1950), enfd. 1988 Street, Respondent obtained permission from a LocalF.2d 362 (3d Cir. 1951). We have carefully examined the record and find Union business agent to vary the contract Starting timeno basis for reversing his findings. and begin work at 7 a.m. On September 23, 1980, sixIn sec. Ill, par. 2, of his Decision, the Administrative Law Judge foundthat Jennings and another employee were transferred from Respondent's electricians, including Jennings, were referred by theTransportation Building jobsite to its Hampton House jobsite on Septem-_ Local Union to this job. In his 1 week On the job, Jen-ber 30, 1980. The record reveals that Respondent transferred two em- nings, who was not the Steward, complained to anotherployees from the Transportation Building, but only Jennings was assigned business agent about the starting time and had heated dis-to the Hampton House site. The error is hereby corrected.Member Jenkins does not rely on Wright Line. a Division of Wright cuSSiOns With Foreman Morton as to the availability ofLine, Inc., 251 NLRB 1083 (1980). That decision concerns identifying the toilets and water, the safe use of the staircase and man-cause of discharge where a genuine lawful and genuine unlawful reason lift, his right to drink coffee On the job, and his right toexist. Where, as here, the asserted unlawful reasons (Jennings' activities) leave the jobsite to put money in parking meters. Onwere not to any degree a motiviating factor in Respondent's decision,only one genuine reason remains-the lawful one. The attempt to apply September 30, Jennings and another employee wereWright Line in such a situation is futile, confusing, and misleading. transferred to the Hampton House job site in South Chi-259 NLRB No. 88640 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGerson Electric Construction Company and James hereby orders that the complaint be, and it herebyJennings. Case 13-CA-20580 is, dismissed in its entirety.December 10, 1981 DECISIONDECISION AND ORDER STATEMENT OF THE CASEBY CHAIRMAN VAN DE WATER AND WILLIAM A. GERSHUNY, Administrative Law Judge:MEMBERS JENKINS AND HUNTER Ahearing washeldon July 23-24, 1981, oncomplaintissued December 19, 1980, alleging a single violation ofOn August 31, 1981, Administrative Law Judge Section 8(a)(l) and (3) of the Act. At issue is whetherWilliam A. Gershuny issued the attached Decision Respondent unlawfully laid off electrician Jennings be-in this proceeding. Thereafter, the General Counsel causeofhiseffortstoenforceacontractprovision con-ceming starting times on the job.filed exceptions and a supporting brief, and Re- U t ei r d i observation ofspondent filed an answering brief.itness demeanor, I hereby make the following:Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na- FINDINGS OF FACT AND CONCLUSIONS OF LAWtional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel. r. JURISDICTIONThe Board has considered the record and the at- The complaint alleges, the answer admits, and I findtached Decision in light of the exceptions and that Respondent, an electrical contractor, with annualbriefs and has decided to affirm the rulings, find- shipments of goods interstate in excess of $50,000, is anings,' and conclusions of the Administrative Law employer engaged incommerce within the meaning ofJudge and to adopt his recommended Order.ORDER 11. LABOR ORGANIZATION INVOLVEDORDERThe International Brotherhood of Electrical Workers,Pursuant to Section 10(c) of the National Labor Local 134, AFL-CIO, is a labor organization within theRelations Act, as amended, the National Labor Re- meaning of Section 2(5) of the Act.lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and 111. UNFAIR LABOR PRACTICESIn the relevant period of 1980, Respondent was an'In his exceptions, the General Counsel contends that the Administra- electrical contractor with Several dozen jobs proceedingtive Law Judge failed to make any findings concerning the testimony of- concurrently in the Chicago area under a labor agree-fered by employee James R. Hicks, which tended to establish that Re- .tn T l \tA That con»^oct ^^lainc ospondent did in fact plan to rid itself of employee James Jennings for rea- mentwithIBEWLocal134.Thatcontract contains asons proscribed by the Act, and that the Board should therefore reverse grievance-arbitration procedure, a provision for appoint-the Administrative Law Judge's Decision concluding that Jennings had ment of job Stewards by the Local Union business agent,not been unlawfully discharged. We find no merit in the General Coun- a provision absolutely banning any discrimination againstsel's contention. Inasmuch as the Administrative Law Judge based his , .,,. ., ,. ..,,. , r r .1. *findings upon his "observation of witness demeanor," we conclude that it stewards "for the faithful performance of their duties tois implicit in his general statement regarding credibility that he has dis- insure compliance With the contract, a provision givingcredited Hicks' testimony, since it conflicts with the facts as described by contractors virtually unfettered rights to lay off employ-Respondent's officials, whose testimony, his Decision makes clear, he has ees or transfer them from job-to-job within the geo-completely credited. Kimball Tire Co.. Inc., 240 NLRB 343, 344, fn. 5 , ..,. .-,. J,(1979). Therefore, in considering the General Counsel's exceptions to cer- graphical jurisdiction of the Local Union, and a provi-tain credibility findings made by the Administrative Law Judge, we have Sion giving no seniority protection to workmen Such asalso reviewed his implicit resolution with respect to Hicks. It is the those here.Board's established policy not to overrule an administrative law judge's Two of Respondent's jobsites are involved in this Case.resolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor- At the Transportation Building on South Dearbornrect. Standard Dry Wall products Inc., 91 NLRB 544 (1950), enfd. 1988 Street, Respondent obtained permission from a LocalF.2d 362 (3d Cir. 1951). We have carefully examined the record and find Union business agent to vary the contract Starting timeno basis for reversing his findings. and begin work at 7 a.m. On September 23, 1980, sixIn sec. Ill, par. 2, of his Decision, the Administrative Law Judge foundthat Jennings and another employee were transferred from Respondent's electricians, including Jennings, were referred by theTransportation Building jobsite to its Hampton House jobsite on Septem-_ Local Union to this job. In his 1 week On the job, Jen-ber 30, 1980. The record reveals that Respondent transferred two em- nings, who was not the Steward, complained to anotherployees from the Transportation Building, but only Jennings was assigned business agent about the starting time and had heated dis-to the Hampton House site. The error is hereby corrected.Member Jenkins does not rely on Wright Line. a Division of Wright cuSSiOns With Foreman Morton as to the availability ofLine, Inc., 251 NLRB 1083 (1980). That decision concerns identifying the toilets and water, the safe use of the staircase and man-cause of discharge where a genuine lawful and genuine unlawful reason lift, his right to drink coffee On the job, and his right toexist. Where, as here, the asserted unlawful reasons (Jennings' activities) leave the jobsite to put money in parking meters. Onwere not to any degree a motiviating factor in Respondent's decision,only one genuine reason remains-the lawful one. The attempt to apply September 30, Jennings and another employee wereWright Line in such a situation is futile, confusing, and misleading. transferred to the Hampton House job site in South Chi-259 NLRB No. 88 GERSON ELECTRIC CONSTRUCTION CO. 641cago. It is noteworthy that counsel for the General Sembinini concerning difficulties in gaining access to sev-Counsel makes no contention here that this transfer was eral occupied apartments at the same time to permitviolative of the Act; that no grievance was filed by Jen- wiring and nondelivery of custom metering and fire-nings; that a discrimination charge was filed by Jennings escape lighting materials. It was then decided to shutwith OSHA based on his safety complaints; and that Jen- down the job until the problems could be resolved, de-nings later filed an intraunion charge against Foreman spite the fact that the work had only recently resumed(and Union member) Morton which did not refer to a and Respondent was anxious to retain the good will ofstarting time dispute with Morton. the customer.The Hampton House job, commenced in 1978, but in- Several days later, the apartment access problem wasterrupted from June until September 22, 1980, because of resolved, overdue deliveries were received, and worka contract dispute with the owner, consisted of the reha- was resumed on October 8, 1980, the following Wednes-bilitation of an occupied apartment building and its con- day. Because the two other electricians were workingversion to condominium apartments. Between September for Respondent on another site, they were reassigned to22 and 30, the work was performed by Foreman (and the Hampton House job. Later, five other electriciansunion member) Hammersmith and two electricians; on were put on the job and remained until its completion onSeptember 30, because of manpower needs, Jennings was February 3, 1981transferred to the job where he remained for 3 days until A , i i nAgain, it is noteworthy that Jennings did not gnrieveOctober 3, when the job again was temporarily shut this layoff because admittedly he felt it was legaldown by Respondent for reasons and under circum- this layoff, because, admittedly, he felt it was legal.down by Respondent for reasons and under circum- I am unable to credit Jennings' testimony for a numberstances detailed below. At this jobsite, as in the case of f reamsons First, I et Jeings testlmony for an thaterthe other, Respondent earlier had obtained permission of reasons. First, I am left with the clear impression thatthe other, Respondent earlier had obtained permission his court room version of the facts was tailored to meetfrom a local business agent to begin work at 7 a.m.his court room version of the facts was tailored to mieetfrom a local business agent to begin work at 7 a.m.Upon reporting late to the Hampton House job, Jen- counsel's legal theory as opposed to representing his bestnings briefly met with Foreman Hammersmith, was recollection of past events. In this regard, it is interestingbriefed on the work to be done and, in turn, talked about that, in 1980, he filed no gevance under the laborhis "problems" with Foreman Morton on the last job. agreement because he was convinced that the October 3Hammersmith advised Jennings not to be concerned be- layoff was "legal," despite the fact that, if, as contendedcause, here, he started with a clean slate. Jennings met now, the layoff were because of his efforts as a stewardwith the two other electricians, who were working as a to enforce the starting provisions of the contract, itteam installing new metering for each apartment, briefly clearly would have violated article VIII of the contractdiscussed and agreed to go along with the 7 a.m. starting which provides: "Under no circumstances shall stewardstime and, apparently, was "elected" steward by default. be discriminated against for the faithful performance ofJennings advised Hammersmith of his intent to raise the their duties as such"; that the starting time controversystarting time issue at the next Local Union meeting. That with Foreman Morton of which much was made at themeeting was held on October 2 and Jennings did not hearing was not referred to in his written intrauniondemand an 8 a.m. starting time until Friday morning, Oc- charge against Morton; and that his OSHA discrimina-tober 3, when he met with Hammersmith. tion charge was based on a contention that the layoffLater, during the morning of October 3, Hammersmith was motivated because of his safety complaints at theadvised Jennings and the two other electricians that the earlier jobsite. Second, his testimony represents over-job again was to be shut down and that Respondent's statements and exaggerations. In this connection, Jen-personnel manager had been asked to determine if there nings went to great lengths to establish knowledge bywere other Respondent jobs to which the three men Foreman Hammersmith of Jennings' safety and contractmight be transferred. Jennings complained that Respond- complaints and his difficulties with Foreman Morton atent was out to get him and that he wanted a layoff the first jobsite, testifying that, after arriving 1 hour laterather than a transfer. Temporary positions were found at the Hampton House job, he bared his prior work his-for the other two, more senior electricians, but none was tory to Hammersmith for 2 hours before commencingavailable for Jennings who, thereafter, was laid off. On work. This testimony is contradicted not only by Ham-the same day, Respondent laid off 10 other electricians mersmith, but also by coemployee Hicks and seeks, un-from other jobs. successfully, to convince me that a foreman would be soJennings was aware of the effects of a layoff, as op- interested in the tale as to permit 3 hours of nonproducti-posed to a transfer. In the former case, he would be enti- vity at $15.15 an hour at a job which recently resumedtied to unemployment compensation, but could be re- after a lengthy shutdown over a price dispute with theturned to work only through the Local Union's referral owner. Third, Jennings sought hard to establish that hesystem. In the latter case, he would continue to work was steward on this 3-day, three-man job and had fullwithin the Local Union's geographical jurisdiction at the knowledge of Respondent's access to materials and itssame rate of pay and at the same position and could be ability to continue the job uninterrupted. Of course, onreturned to work at Hampton House when the job was the first day of his 3 days on the job, he was 1 hour late,resumed. related his work history to the foreman for 2 hours andThe Friday morning decision to temporarily close apparently spent considerable time away from his workdown the Hampton House job, as credibly testified to by area visiting the other two electricians to discuss ap-Respondent's officials, followed discussions on Thursday pointment of a steward, telephoning the Local Unionmorning between Hammersmith and Project Manager office and busying himself with the weekly stewardGERSON ELECTRIC CONSTRUCTION CO. 641cago. It is noteworthy that counsel for the General Sembinini concerning difficulties in gaining access to sev-Counsel makes no contention here that this transfer was eral occupied apartments at the same time to permitviolative of the Act; that no grievance was filed by Jen- wiring and nondelivery of custom metering and fire-nings; that a discrimination charge was filed by Jennings escape lighting materials. It was then decided to shutwith OSHA based on his safety complaints; and that Jen- down the job until the problems could be resolved, de-nings later filed an intraunion charge against Foreman spite the fact that the work had only recently resumed(and Union member) Morton which did not refer to a and Respondent was anxious to retain the good will ofstarting time dispute with Morton. the customer.The Hampton House job, commenced in 1978, but in- Several days later, the apartment access problem wasterrupted from June until September 22, 1980, because of resolved, overdue deliveries were received, and worka contract dispute with the owner, consisted of the reha- was resumed on October 8, 1980, the following Wednes-bilitation of an occupied apartment building and its con- day. Because the two other electricians were workingversion to condominium apartments. Between September for Respondent on another site, they were reassigned to22 and 30, the work was performed by Foreman (and the Hampton House job. Later, five other electriciansunion member) Hammersmith and two electricians; on were put on the job and remained until its completion onSeptember 30, because of manpower needs, Jennings was February 3, 1981.transferred to the job where he remained for 3 days until A, i i n t Jn g did n grievei^, -i. , , .i. .i. ...,' , Again, it is noteworthy that Jennings did not gnieveOctober 3, when the job again was temporarily shut t lo bcu , a ie, he f it wa lg.down by Respondent for reasons and under circum- Ithaslayoffb becaused itJeiedsy, he felt it was legal.stances detailed below. At this jobsite, as in the case of IamunasFetocredit Jennings testimony for a numberthe other, Respondent earlier had obtained permission ofreasonurt Frst, lamleftwoththecleartipressdon thatfrom a local business agent to begin work at 7 a.m.hlscourtroomversnonofthefacts wastaoloredtorieetUpon reporting late to the Hampton House job, Jen- rcounsellsiego theorvasopposed to representing his bestnings briefly met with Foreman Hammersmith, was recollection of past events. In this regard, it is interestingbriefed on the work to be done and, in turn, talked about thatg en 1980b healedc° onvance under the laborhis "problems" with Foreman Morton on the last job. lagreement because he was convinced that the October 3Hammersmith advised Jennings not to be concerned be- "V011was"legal," ^pie the fact that, if, as contendedcause, here, he started with a clean slate. Jennings met now, thelayoff werebecause of his efforts as a stewardwith the two other electricians, who were working as a toenforce the starting provisions of the contract, itteam installing new metering for each apartment, briefly clearly would have violated article VIII of the contractdiscussed and agreed to go along with the 7 a.m. starting whichprovides: "Under no circumstances shall stewardstime and, apparently, was "elected" steward by default. bediscriminated against for the faithful performance ofJennings advised Hammersmith of his intent to raise the their duties as such"; that the starting time controversystarting time issue at the next Local Union meeting. That withForeman Morton of which much was made at themeeting was held on October 2 and Jennings did not hearing was not referred to in his written intrauniondemand an 8 a.m. starting time until Friday morning, Oc- charge against Morton; and that his OSHA discrimina-tober 3, when he met with Hammersmith. tioncharge was based on a contention that the layoffLater, during the morning of October 3, Hammersmith wasmotivated because of his safety complaints at theadvised Jennings and the two other electricians that the earlier jobsite. Second, his testimony represents over-job again was to be shut down and that Respondent's statements and exaggerations. In this connection, Jen-personnel manager had been asked to determine if there nings wentto great lengths to establish knowledge bywere other Respondent jobs to which the three men Foreman Hammersmith of Jennings' safety and contractmight be transferred. Jennings complained that Respond- complaints and his difficulties with Foreman Morton atent was out to get him and that he wanted a layoff thefirstjobsite, testifying that, after arriving 1 hour laterather than a transfer. Temporary positions were found atthe Hampton House job, he bared his prior work his-for the other two, more senior electricians, but none was tory to Hammersmith for 2 hours before commencingavailable for Jennings who, thereafter, was laid off. On work. This testimony is contradicted not only by Ham-the same day, Respondent laid off 10 other electricians mersmith, but also by coemployee Hicks and seeks, un-from other jobs. successfully, to convince me that a foreman would be soJennings was aware of the effects of a layoff, as op- interested in the tale as to permit 3 hours of nonproducti-posed to a transfer. In the former case, he would be enti- vity at $15.15 an hour at a job which recently resumedtied to unemployment compensation, but could be re- after a lengthy shutdown over a price dispute with theturned to work only through the Local Union's referral owner. Third, Jennings sought hard to establish that hesystem. In the latter case, he would continue to work was steward on this 3-day, three-man job and had fullwithin the Local Union's geographical jurisdiction at the knowledge of Respondent's access to materials and itssame rate of pay and at the same position and could be ability to continue the job uninterrupted. Of course, onreturned to work at Hampton House when the job was the first day of his 3 days on the job, he was 1 hour late,resumed. related his work history to the foreman for 2 hours andThe Friday morning decision to temporarily close apparently spent considerable time away from his workdown the Hampton House job, as credibly testified to by area visiting the other two electricians to discuss ap-Respondent's officials, followed discussions on Thursday pointment of a steward, telephoning the Local Unionmorning between Hammersmith and Project Manager office and busying himself with the weekly stewardGERSON ELECTRIC CONSTRUCTION CO. 641cago. It is noteworthy that counsel for the General Sembinini concerning difficulties in gaining access to sev-Counsel makes no contention here that this transfer was eral occupied apartments at the same time to permitviolative of the Act; that no grievance was filed by Jen- wiring and nondelivery of custom metering and fire-nings; that a discrimination charge was filed by Jennings escape lighting materials. It was then decided to shutwith OSHA based on his safety complaints; and that Jen- down the job until the problems could be resolved, de-nings later filed an intraunion charge against Foreman spite the fact that the work had only recently resumed(and Union member) Morton which did not refer to a and Respondent was anxious to retain the good will ofstarting time dispute with Morton. the customer.The Hampton House job, commenced in 1978, but in- Several days later, the apartment access problem wasterrupted from June until September 22, 1980, because of resolved, overdue deliveries were received, and worka contract dispute with the owner, consisted of the reha- was resumed on October 8, 1980, the following Wednes-bilitation of an occupied apartment building and its con- day. Because the two other electricians were workingversion to condominium apartments. Between September for Respondent on another site, they were reassigned to22 and 30, the work was performed by Foreman (and the Hampton House job. Later, five other electriciansunion member) Hammersmith and two electricians; on were put on the job and remained until its completion onSeptember 30, because of manpower needs, Jennings was February 3, 1981.transferred to the job where he remained for 3 days until A, i i n t Jn g did n grievei^, -i. , , .i. .i. ...,' , Again, it is noteworthy that Jennings did not gnieveOctober 3, when the job again was temporarily shut t lo bcu , a ie, he f it wa lg.down by Respondent for reasons and under circum- thlslayoffm because, admittedly, he felt it was legal.stances detailed below. At this jobsite, as in the case of IamunasFetocredit Jennings testimony for a numberthe other, Respondent earlier had obtained permission ofreasonurt Frst, lamleftwoththefcs ar impression thatfrom a local business agent to begin work at 7 a.m.hlscourtroomversnonofthefacts wastaoloredtomeetUpon reporting late to the Hampton House job, Jen- rcounsellstego o eory as opposed to representing his bestnings briefly met with Foreman Hammersmith, was recollection of past events. In this regard, it is interestingbriefed on the work to be done and, in turn, talked about thatg en 1980b he wsed o grievance under the laborhis "problems" with Foreman Morton on the last job. lagreement because he was convinced that the October 3Hammersmith advised Jennings not to be concerned be- "V011was'^egal." despite the fact that, if, as contendedcause, here, he started with a clean slate. Jennings met now, thelayoff werebecause of his efforts as a stewardwith the two other electricians, who were working as a toenforce the starting provisions of the contract, itteam installing new metering for each apartment, briefly clearly would have violated article VIII of the contractdiscussed and agreed to go along with the 7 a.m. starting which provides: "Under no circumstances shall stewardstime and, apparently, was "elected" steward by default. bediscriminated against for the faithful performance ofJennings advised Hammersmith of his intent to raise the their duties as such"; that the starting time controversystarting time issue at the next Local Union meeting. That with Foreman Morton of which much was made at themeeting was held on October 2 and Jennings did not hearing was not referred to in his written intrauniondemand an 8 a.m. starting time until Friday morning, Oc- charge against Morton; and that his OSHA discrimina-tober 3, when he met with Hammersmith. tioncharge was based on a contention that the layoffLater, during the morning of October 3, Hammersmith was motivated because of his safety complaints at theadvised Jennings and the two other electricians that the earlier jobsite. Second, his testimony represents over-job again was to be shut down and that Respondent's statements and exaggerations. In this connection, Jen-personnel manager had been asked to determine if there nings went to great lengths to establish knowledge bywere other Respondent jobs to which the three men Foreman Hammersmith of Jennings' safety and contractmight be transferred. Jennings complained that Respond- complaints and his difficulties with Foreman Morton atent was out to get him and that he wanted a layoff thefirstjobsite, testifying that, after arriving 1 hour laterather than a transfer. Temporary positions were found at the Hampton House job, he bared his prior work his-for the other two, more senior electricians, but none was tory to Hammersmith for 2 hours before commencingavailable for Jennings who, thereafter, was laid off. On work. This testimony is contradicted not only by Ham-the same day, Respondent laid off 10 other electricians mersmith, but also by coemployee Hicks and seeks, un-from other jobs. successfully, to convince me that a foreman would be soJennings was aware of the effects of a layoff, as op- interested in the tale as to permit 3 hours of nonproducti-posed to a transfer. In the former case, he would be enti- vity at $15.15 an hour at a job which recently resumedtied to unemployment compensation, but could be re- after a lengthy shutdown over a price dispute with theturned to work only through the Local Union's referral owner. Third, Jennings sought hard to establish that hesystem. In the latter case, he would continue to work was steward on this 3-day, three-man job and had fullwithin the Local Union's geographical jurisdiction at the knowledge of Respondent's access to materials and itssame rate of pay and at the same position and could be ability to continue the job uninterrupted. Of course, onreturned to work at Hampton House when the job was the first day of his 3 days on the job, he was 1 hour late,resumed. related his work history to the foreman for 2 hours andThe Friday morning decision to temporarily close apparently spent considerable time away from his workdown the Hampton House job, as credibly testified to by area visiting the other two electricians to discuss ap-Respondent's officials, followed discussions on Thursday pointment of a steward, telephoning the Local Unionmorning between Hammersmith and Project Manager office and busying himself with the weekly stewardGERSON ELECTRIC CONSTRUCTION CO. 641cago. It is noteworthy that counsel for the General Sembinini concerning difficulties in gaining access to sev-Counsel makes no contention here that this transfer was eral occupied apartments at the same time to permitviolative of the Act; that no grievance was filed by Jen- wiring and nondelivery of custom metering and fire-nings; that a discrimination charge was filed by Jennings escape lighting materials. It was then decided to shutwith OSHA based on his safety complaints; and that Jen- down the job until the problems could be resolved, de-nings later filed an intraunion charge against Foreman spite the fact that the work had only recently resumed(and Union member) Morton which did not refer to a and Respondent was anxious to retain the good will ofstarting time dispute with Morton. the customer.The Hampton House job, commenced in 1978, but in- Several days later, the apartment access problem wasterrupted from June until September 22, 1980, because of resolved, overdue deliveries were received, and worka contract dispute with the owner, consisted of the reha- was resumed on October 8, 1980, the following Wednes-bilitation of an occupied apartment building and its con- day. Because the two other electricians were workingversion to condominium apartments. Between September for Respondent on another site, they were reassigned to22 and 30, the work was performed by Foreman (and the Hampton House job. Later, five other electriciansunion member) Hammersmith and two electricians; on were put on the job and remained until its completion onSeptember 30, because of manpower needs, Jennings was February 3, 1981.transferred to the job where he remained for 3 days until A, i i n t Jn g did n grievei^, -i. , , .i. .i. ...,' , Again, it is noteworthy that Jennings did not gnieveOctober 3, when the job again was temporarily shut t lo bcu , a ie, he f it wa lg.down by Respondent for reasons and under circum- thlslayoffm because, admittedly, he felt it was legal.stances detailed below. At this jobsite, as in the case of IamunasFetocredit Jennings testimony for a numberthe other, Respondent earlier had obtained permission ofreasonurt Frst, lamleftwoththeft ear impression thatfrom a local business agent to begin work at 7 a.m.hlscourtroomversnonofthefacts wastaoloredtomeetUpon reporting late to the Hampton House job, Jen- counsellsoegal theory as opposed to representing his bestnings briefly met with Foreman Hammersmith, was recollection of past events. In this regard, it is interestingbriefed on the work to be done and, in turn, talked about thatg en 1980b he wsed o grievance under the laborhis "problems" with Foreman Morton on the last job. lagreement because he was convinced that the October 3Hammersmith advised Jennings not to be concerned be- "V011was'^egal." ^pite the fact that, if, as contendedcause, here, he started with a clean slate. Jennings met now, thelayoff were because of his efforts as a stewardwith the two other electricians, who were working as a toenforce the starting provisions of the contract, itteam installing new metering for each apartment, briefly clearly would have violated article VIII of the contractdiscussed and agreed to go along with the 7 a.m. starting which provides: "Under no circumstances shall stewardstime and, apparently, was "elected" steward by default,. be discriminated against for the faithful performance ofJennings advised Hammersmith of his intent to raise the their duties as such"; that the starting time controversystarting time issue at the next Local Union meeting. That with Foreman Morton of which much was made at themeeting was held on October 2 and Jennings did not hearing was not referred to in his written intrauniondemand an 8 a.m. starting time until Friday morning, Oc- charge against Morton; and that his OSHA discrimina-tober 3, when he met with Hammersmith. tioncharge was based on a contention that the layoffLater, during the morning of October 3, Hammersmith was motivated because of his safety complaints at theadvised Jennings and the two other electricians that the earlier jobsite. Second, his testimony represents over-job again was to be shut down and that Respondent's statements and exaggerations. In this connection, Jen-personnel manager had been asked to determine if there nings went to great lengths to establish knowledge bywere other Respondent jobs to which the three men Foreman Hammersmith of Jennings' safety and contractmight be transferred. Jennings complained that Respond- complaints and his difficulties with Foreman Morton atent was out to get him and that he wanted a layoff thefirstjobsite, testifying that, after arriving 1 hour laterather than a transfer. Temporary positions were found at the Hampton House job, he bared his prior work his-for the other two, more senior electricians, but none was tory to Hammersmith for 2 hours before commencingavailable for Jennings who, thereafter, was laid off. On work. This testimony is contradicted not only by Ham-the same day, Respondent laid off 10 other electricians mersmith, but also by coemployee Hicks and seeks, un-from other jobs. successfully, to convince me that a foreman would be soJennings was aware of the effects of a layoff, as op- interested in the tale as to permit 3 hours of nonproducti-posed to a transfer. In the former case, he would be enti- vity at $15.15 an hour at a job which recently resumedtied to unemployment compensation, but could be re- after a lengthy shutdown over a price dispute with theturned to work only through the Local Union's referral owner. Third, Jennings sought hard to establish that hesystem. In the latter case, he would continue to work was steward on this 3-day, three-man job and had fullwithin the Local Union's geographical jurisdiction at the knowledge of Respondent's access to materials and itssame rate of pay and at the same position and could be ability to continue the job uninterrupted. Of course, onreturned to work at Hampton House when the job was the first day of his 3 days on the job, he was 1 hour late,resumed. related his work history to the foreman for 2 hours andThe Friday morning decision to temporarily close apparently spent considerable time away from his workdown the Hampton House job, as credibly testified to by area visiting the other two electricians to discuss ap-Respondent's officials, followed discussions on Thursday pointment of a steward, telephoning the Local Unionmorning between Hammersmith and Project Manager office and busying himself with the weekly steward 642 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreport forms. On the third day, he spent part of his day Respondent was in the process that very day of layingin discussions with Foreman Hammersmith about the off 10 other electricians at other locations.starting time, another part in discussion with Hammers- On the record here, it is impossible to conclude that amith and Sembinini concerning the prospects of a trans- contractor of this size would jeopardize its contract withfer or a layoff and another part completing a weekly ste- the building owner and its relations with the Localward report (of which the Local Union has no record), Union which supplies its workmen simply because a ste-leaving the jobsite 1 hour early. His ability to testify as ward voiced complaints over a starting time previouslyto availability of materials and Respondent's ability to approved at both jobsites by the Local Union itself. Thecontinue the job is wholly unconvincing. complaint must be dismissed.Assuming without deciding that this slender eviden- Upon the foregoing findings of fact, conclusions oftiary thread satisfies the General Counsel's burden, under law, the transcript as corrected, and the entire record, in-Wright Line, a Division of Wright Line, Inc., 251 NLRB cluding an exceptionally able closing argument by coun-1083 (1980), of establishing a prima facie case, I neverthe- sel for General Counsel who waived the filing of a post-less find and conclude that Jennings' activities were not trial brief, and, pursuant to Section 10(c), I hereby issueto any degree a motivating factor in Respondent's Octo- the following recommended:ber 3 decision and that the job would have been closeddown and Jennings laid off regardless of any protected ORDER'activity on his part. It is ordered that the motion of the counsel for theThere is no doubt whatever in my mind that Respond- General Counsel to correct the transcript be, and theent's operational decisions were motivated solely by busi- same hereby is, granted.ness considerations. The apartment access problems and IT IS FURTHER ORDERED that the complaint be, andmaterial shortages were real, as were the uncertainties as the same hereby is, dismissed.to the time of their solution. That they came several daysafter the closure has no bearing on Respondent's motives In the event no exceptions are filed as provided by Sec. 102.46 of theto close down in the first place. Nor is there doubt as to Rules and Regulations of the National Labor Relations Board, the find-the bona fides of Respondent's efforts to transfer the ings, conclusions, and recommended Order herein shall, as provided inthree employees to other positions. Here, again, the Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretorecord clearly portrays that effort, despite the fact that shall be deemed waived for all purposes.642 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreport forms. On the third day, he spent part of his day Respondent was in the process that very day of layingin discussions with Foreman Hammersmith about the off 10 other electricians at other locations.starting time, another part in discussion with Hammers- On the record here, it is impossible to conclude that amith and Sembinini concerning the prospects of a trans- contractor of this size would jeopardize its contract withfer or a layoff and another part completing a weekly ste- the building owner and its relations with the Localward report (of which the Local Union has no record), Union which supplies its workmen simply because a ste-leaving the jobsite 1 hour early. His ability to testify as ward voiced complaints over a starting time previouslyto availability of materials and Respondent's ability to approved at both jobsites by the Local Union itself. Thecontinue the job is wholly unconvincing. complaint must be dismissed.Assuming without deciding that this slender eviden- Upon the foregoing findings of fact, conclusions oftiary thread satisfies the General Counsel's burden, under law, the transcript as corrected, and the entire record, in-Wright Line, a Division of Wright Line, Inc., 251 NLRB eluding an exceptionally able closing argument by coun-1083 (1980), of establishing a prima facie case, I neverthe- sel for General Counsel who waived the filing of a post-less find and conclude that Jennings' activities were not trial brief, and, pursuant to Section 10(c), I hereby issueto any degree a motivating factor in Respondent's Octo- the following recommended:ber 3 decision and that the job would have been closeddown and Jennings laid off regardless of any protectedORDERactivity on his part. It is ordered that the motion of the counsel for theThere is no doubt whatever in my mind that Respond- General Counsel to correct the transcript be, and theent's operational decisions were motivated solely by busi- same hereby is, granted.ness considerations. The apartment access problems and IT IS FURTHER ORDERED that the complaint be, andmaterial shortages were real, as were the uncertainties as the same hereby is, dismissed.to the time of their solution. That they came several daysafter the closure has no bearing on Respondent's motives I, the event no exceptions are filed as provided by Sec. 102.46 of theto close down in the first place. Nor is there doubt as to Rules and Regulations of the National Labor Relations Board, the find-the bona fides of Respondent's efforts to transfer the ings. conclusions, and recommended Order herein shall, as provided inthree employees to other positions. Here, again, the sec.102.48oftheRulesandRegulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretorecord clearly portrays that effort, despite the fact that shall be deemed waived for all purposes.642 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreport forms. On the third day, he spent part of his day Respondent was in the process that very day of layingin discussions with Foreman Hammersmith about the off 10 other electricians at other locations.starting time, another part in discussion with Hammers- On the record here, it is impossible to conclude that amith and Sembinini concerning the prospects of a trans- contractor of this size would jeopardize its contract withfer or a layoff and another part completing a weekly ste- the building owner and its relations with the Localward report (of which the Local Union has no record), Union which supplies its workmen simply because a ste-leaving the jobsite 1 hour early. His ability to testify as ward voiced complaints over a starting time previouslyto availability of materials and Respondent's ability to approved at both jobsites by the Local Union itself. Thecontinue the job is wholly unconvincing. complaint must be dismissed.Assuming without deciding that this slender eviden- Upon the foregoing findings of fact, conclusions oftiary thread satisfies the General Counsel's burden, under law, the transcript as corrected, and the entire record, in-Wright Line, a Division of Wright Line, Inc., 251 NLRB eluding an exceptionally able closing argument by coun-1083 (1980), of establishing a prima facie case, I neverthe- sel for General Counsel who waived the filing of a post-less find and conclude that Jennings' activities were not trial brief, and, pursuant to Section 10(c), I hereby issueto any degree a motivating factor in Respondent's Octo- the following recommended:ber 3 decision and that the job would have been closeddown and Jennings laid off regardless of any protectedORDERactivity on his part. It is ordered that the motion of the counsel for theThere is no doubt whatever in my mind that Respond- General Counsel to correct the transcript be, and theent's operational decisions were motivated solely by busi- same hereby is, granted.ness considerations. The apartment access problems and IT IS FURTHER ORDERED that the complaint be, andmaterial shortages were real, as were the uncertainties as the same hereby is, dismissed.to the time of their solution. That they came several daysafter the closure has no bearing on Respondent's motives I, the event no exceptions are filed as provided by Sec. 102.46 of theto close down in the first place. Nor is there doubt as to Rules and Regulations of the National Labor Relations Board, the find-the bona fides of Respondent's efforts to transfer the ings. conclusions, and recommended Order herein shall, as provided inthree employees to other positions. Here, again, the sec.102.48oftheRulesandRegulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretorecord clearly portrays that effort, despite the fact that shall be deemed waived for all purposes.642 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreport forms. On the third day, he spent part of his day Respondent was in the process that very day of layingin discussions with Foreman Hammersmith about the off 10 other electricians at other locations.starting time, another part in discussion with Hammers- On the record here, it is impossible to conclude that amith and Sembinini concerning the prospects of a trans- contractor of this size would jeopardize its contract withfer or a layoff and another part completing a weekly ste- the building owner and its relations with the Localward report (of which the Local Union has no record), Union which supplies its workmen simply because a ste-leaving the jobsite 1 hour early. His ability to testify as ward voiced complaints over a starting time previouslyto availability of materials and Respondent's ability to approved at both jobsites by the Local Union itself. Thecontinue the job is wholly unconvincing. complaint must be dismissed.Assuming without deciding that this slender eviden- Upon the foregoing findings of fact, conclusions oftiary thread satisfies the General Counsel's burden, under law, the transcript as corrected, and the entire record, in-Wright Line, a Division of Wright Line, Inc., 251 NLRB eluding an exceptionally able closing argument by coun-1083 (1980), of establishing a prima facie case, I neverthe- sel for General Counsel who waived the filing of a post-less find and conclude that Jennings' activities were not trial brief, and, pursuant to Section 10(c), I hereby issueto any degree a motivating factor in Respondent's Octo- the following recommended:ber 3 decision and that the job would have been closeddown and Jennings laid off regardless of any protectedORDERactivity on his part. It is ordered that the motion of the counsel for theThere is no doubt whatever in my mind that Respond- General Counsel to correct the transcript be, and theent's operational decisions were motivated solely by busi- same hereby is, granted.ness considerations. The apartment access problems and IT IS FURTHER ORDERED that the complaint be, andmaterial shortages were real, as were the uncertainties as the same hereby is, dismissed.to the time of their solution. That they came several daysafter the closure has no bearing on Respondent's motives I, the event no exceptions are filed as provided by Sec. 102.46 of theto close down in the first place. Nor is there doubt as to Rules and Regulations of the National Labor Relations Board, the find-the bona fides of Respondent's efforts to transfer the ings, conclusions, and recommended Order herein shall, as provided inthree employees to other positions. Here, again, the sec.102.48oftheRulesandRegulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretorecord clearly portrays that effort, despite the fact that shall be deemed waived for all purposes.